                                                                         ______




    Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 1 of 7 PageID: 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                   :     Hon. Mark Falk

             v.                            :     Mag. No. 20-1002

QSHAUN BROWN-GUINYARD,
DASHAWN DUNCAN,                            :     CRIMINAL COMPLAINT
TAMIR DUVAL,
NASHEED JACKSON,
ALEXANDER VARICE, and                      :     FILED UNDER SEAL
ALLEN VARICE


      I, Brian J. Macdonald, being duly sworn, state that the following is true
and correct to the best of my knowledge and belief:

                               SEE ATTACHMENT A

      I further state that I am a Postal Inspector with the United States Postal
Inspection Service, and that this complaint is based on the following facts:

                               SEE ATTACHMENT B

continued on the attached pages and made a part hereo



                                                tBrian J. Macdonald
                                                 Postal Inspector
                                                 U.S. Postal Inspection Service


Sworn to before me and subscribed in my presence,

March 3, 2020                        at          Es x     o    New Jersey
                                                               ,


Date                                             Cun          Ste

Honorable   Mark   Falk




United States Chief Magistrate Judge             S    t   e of Judicial Officer
    Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 2 of 7 PageID: 2



                                 ATTACHMENT A

                                   COUNT 1
                      (Conspiracy to Commit Bank Fraud)

     From at least as early as in or about August 2018 through in or about
January 2020, in the District of New Jersey, and elsewhere, defendants

                          QSHAUN BROWN-GUINYARD,
                             DASHAWN DUNCAN,
                               TAMIR DUVAL,
                             NASHEED JACKSON,
                           ALEXANDER VARICE, and
                               ALLEN VARICE

knowingly and intentionally conspired and agreed with each other and others to
execute a scheme and artifice to defraud financial institutions, as defined in Title
18, United States Code, Section 20, and to obtain money, funds, assets, and
other property owned by and under the custody and control of such financial
institutions, by means of materially false and fraudulent pretenses,
representations, and promises, contrary to Title 18, United States Code, Section
1344.

      In violation of Title 18, United States Code, Section 1349.




                                        2
    Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 3 of 7 PageID: 3



                                             ATTACHMENT B
       I, Brian J. Macdonald, am a Postal Inspector with the United States Postal
 Inspection Service. I am fully familiar with the facts set forth herein based on
                                                                                  my
 own investigation, my conversations with other law enforcement officers, and my
 review    of   reports,    documents,       and   evidence.    Where    statements     of    others   are
 related    herein,   they   are   related   in   substance    and   part.   Because   this   Complaint
 is being submitted        for a limited purpose,        I have not set forth    each and every fact
 that I know concerning this investigation
                                           . Where I assert that an event took
                                                                               place
 on a particular date, I am asserting that
                                           it took place on or about the date
                                                                              alleged.



                                              Background

       1.        At all times relevant to this Complaint:

            a.     Defendant Qshawn Brown-Guinyard (“BROWN-GUINYARD”)
was a resident of Newark, New Jersey.

           b.    Defendant Dashawn Duncan (“DUNCAN”) was a resident of
Newark, New Jersey.

                 c.        Defendant Tamir Duval (“DUVAL”) was a resident of Newark,
New Jersey.

           d.    Defendant Nasheed Jackson (“JACKSON”) was a resident of
Newark, New Jersey.

            e.    Defendant Alexander Vance (“ALEX VARICE”) was a resident
of East Orange, Hillside, and West Orange, New Jersey.

           f.      Defendant Allen Vance (“ALLEN VARICE”) was a resident of
East Orange, Hillside, and West Orange, New Jersey.

            g.    The following were “financial institutions,” as that term is
defined in 18 U.S.C. § 20: “Bank-i,” a financial institution headquartered in
McLean, Virginia; and “Bank-2,” a financial institution headquartered
                                                                            in
Charlotte, North Carolina.

                                         The Conspiracy

      2.    From at least as early as in or about August 20i8 through in or
about January 2020, BROWN-GUINYARD, DUNCAN, DUVAL, JACKSON, ALEX
VARICE, ALLEN VARICE (collectively, the “CO-CONSPIRATORS”), and others
have engaged in a scheme to use credit cards and checks that were stolen from
United States Postal Service-used facilities to fraudulently withdraw money from


                                                     3
    Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 4 of 7 PageID: 4



 financial institutions and to make purchases that they had no intention to repay,
 leaving the financial institutions to bear the losses of the scheme.

       3.    The credit cards, issued and shipped by Bank-i from Virginia to
New Jersey, were stolen from a third party sorting facility used by the United
States Postal Service (“USPS”) in Pine Brook, New Jersey (the “sorting facility”),
as well as from a post office in Warren, New Jersey. Because the cards were
stolen, they never reached the intended cardholders. The CO-CONSPIRATORS
often placed calls to Bank-i to either activate the stolen cards or check the
account balance on those cards. After obtaining the stolen cards, the CO
CONSPIRATORS and others used them to make unauthorized purchases at
various retail stores and to withdraw cash from Bank-i automated teller
machines (“ATM5”) in New Jersey and elsewhere. The CO-CONSPIRATORS never
repaid these debts and withdrawals and had no intention of doing so.

      4.     Personal and cashier’s checks also were stolen from various New
Jersey-based post office facilities. Because the checks were stolen, they never
reached the intended recipients. BROWN-GUINYARD, DUVAL, JACKSON, ALEX
VARICE, and ALLEN VARICE used these checks to fraudulently withdraw money
from third-party account holders’ accounts at Bank-2. The Bank-2 account
holders were often recruited via social media and provided their Bank-2 debit
cards and pin numbers to the CO-CONSPIRATORS, as part of the conspiracy.
Often the CO-CONSPIRATORS would alter the date, payee, or amount of the
stolen checks before depositing them or would leave the amount of the checks
blank, so that they could manually enter the amount that they wanted to
fraudulently withdraw from a Bank-2 ATM. These CO-CONSPIRATORS never
repaid these withdrawals and had no intention of doing so.

       5.     In addition to withdrawing cash from Bank-2 ATMs when depositing
these checks, BROWN-GUINYARD, DUVAL, JACKSON, ALEX VARICE, and
ALLEN VARICE also obtained money from the scheme in other ways, including,
but not limited to, making cash withdrawals using the debit card’s four digit
                                                                              pin
number from the Bank-2 ATMs at the time of the fraudulent deposits; using
Bank-2 debit cards with pin numbers to draw on the deposit accounts to
purchase money orders from the U.S. Postal Service and/or private vendors; and
using Bank-2 debit cards with pin numbers to make small transactions
                                                                               at
retailers using the “cash back” option at checkout. BROWN-GUINYARD, DUVAL,
JACKSON, ALEX VARICE, and ALLEN VARICE never repaid these debts and
withdrawals and had no intention of doing so.

      6.    Specific examples of the CO-CONSPIRATORS’ activity in executing
the conspiracy are set forth in the following paragraphs.




                                       4
    Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 5 of 7 PageID: 5



                         Defendant BROWN-GWNYARD

       7.    On or about August 30, 2018, surveillance footage from Bank-2
 ATMs located in West Caldwell and Roseland, NJ captured BROWN-GUINYAR
                                                                          D
 depositing five blank checks into a third-party’s Bank-2 account ending in
 -1210, for which he manually entered deposit amounts totaling $2,900 These
                                                                     .
 checks were stolen and BROWN-GUINYARD attempted to withdraw those funds
 from a known, third-party’s account at Bank-2.

       8.    On or about April 6, 2019, surveillance footage from a Retail Store-
1 in New York, NY captured BROWN-GUINYARD using Bank-i credit card ending
in -4095 to purchase merchandise in the amounts of $3,264.07 and $6,094
                                                                             .82.
Bank-i credit card ending in -4095 was in the name of A.C, a resident of Los
Angeles, California, and BROWN-GUINYARD was not authorized to use
                                                                             this
credit card.

      9.    On or about April 24, 2019, surveillance footage from a Bank-i ATM
located on Market Street in Newark, NJ captured BROWN-GUINYAR
                                                                             D
attempting to withdraw $200 using a stolen Bank-i credit card ending in
number -4583. The transaction was declined. Bank-i credit card ending in
-4583 belonged to A.P, a resident of Dublin, California, and BROWN-GUINYAR
                                                                             D
was not authorized to use this credit card.

                              Defendant DUNCAN

       10.  On or about May 3, 2019, surveillance footage from a Retail Store-2
located in Paramus, NJ captured DUNCAN using stolen Bank-i credit card
ending in number -1019 to purchase merchandise for $1,363.68. Bank-i credit
card ending in -1019 belonged to R.M., a resident of Freemont, California,
                                                                           and
DUNCAN was not authorized to use this credit card.

       ii.   On or about May 13, 2019, surveillance footage from a Retail Store-
2 located in Short Hills, NJ captured DUNCAN using stolen Bank-i credit card
ending in number -6698 two times to purchase merchandise for $1,331
                                                                            .75.
Bank-i credit card ending in -6698 belonged to J.B., a resident of Los Angele
                                                                              s,
California, and DUNCAN was not authorized to use this credit card.

                              Defendant DIWAL

       12.   On or about August 31, 20i8, surveillance footage from a Bank-2
ATM located in Glen Ridge, NJ captured DUVAL depositing five blank checks into
a third-party’s Bank-2 account number ending in -0378 and manually enterin
                                                                              g
a deposit amount totaling $4,770. On that same date and following this deposi
                                                                              t,
DUVAL and others withdrew $4,608.31 from this account in the form of
                                                                          cash
withdrawals and debit transactions.


                                       5
    Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 6 of 7 PageID: 6



        13.   On or about September 6, 2018, surveillance footage from a Bank-
 2 ATM located in Somerset, NJ captured DUVAL and ALLEN VARICE depositing
 five blank checks into a Bank-2 account ending in -1173, for which
                                                                        DUVAL
 manually entered a deposit amount totaling $3,460. On that same
                                                                      date and
 following this deposit, DUVAL and others withdrew $1,699.91 from this
                                                                       account
 in the form of cash withdrawals and debit transactions.

        14.   On or about April 14, 2019, surveillance footage from a Bank-i ATM
 located in Parsippany, NJ captured DUVAL using Bank-i credit card ending
                                                                                in
 -0230 to withdraw $200. Bank-i credit card ending in -0230 belonged to
                                                                           A.A, a
 resident of Santa Clara, California, and DUVAL was not authorized to use
                                                                              this
 credit card.

                              Defendant JACKSON

      15.   On or about August 27, 2018, surveillance footage from Bank-2
ATMs located in Newark and Scotch Plains, NJ captured JACKSON with known
                                                                        a
male depositing five blank checks into a third-party’s Bank-2 account ending
                                                                               in
-9294, for which he manually entered a deposit amount totaling $3,750 On
                                                                      .      that
same date and following these deposits, JACKSON and others withdrew
                                                                          $2,230
from this account in the form of cash withdrawals and debit transactions.

       16.   From on or about September 6, 2018 and on or about September 7,
2018, surveillance footage from a Bank-2 ATM located in Jrvington, NJ capture
                                                                              d
JACKSON with an unidentified male depositing ii blank checks into
                                                                       a third-
party’s Bank-2 account ending in -8864, for which JACKSON manually
                                                                       entered
a deposit amount totaling $9,739.32. From on or about September 6, 2018
                                                                             to
September 8, 2018, JACKSON and others withdrew $4,595.10 from this
                                                                       account
in the form of cash withdrawals from various ATMs and debit transactions.

       17.   On or about April 12, 2019, surveillance footage from a Bank-i ATM
located in Lodi, NJ captured JACKSON, along with ALEX VARICE, using
                                                                        a stolen
Bank-i credit card ending in -3873 to withdraw $300. Bank-i credit card
                                                                         ending
in -3873 belonged to V.1., a resident of Hayward, California, and JACKSON
                                                                            was
not authorized to use this credit card.

                           Defendant ALEX VARICE

       18.   On or about August 28, 2018, surveillance footage from a Bank-2
ATM located in Militown, NJ captured ALEX VARICE with ALLEN VARIC
                                                                          E and
DUVAL depositing five blank checks into a third-party’s Bank-2 accoun
                                                                       t ending
in -4365, for which he manually entered a deposit amount of $3,200
                                                                     . On that
same date and following this deposit, DUVAL, ALLEN VARICE, and
                                                                         others
withdrew $1,591.70 from this account in the form of cash withdrawals
                                                                     and debit
transactions.


                                       6
   Case 2:20-mj-01002-MF Document 1 Filed 03/03/20 Page 7 of 7 PageID: 7



       19.    On or about July 15, 2019, surveillance footage from a Bank-i ATM
located in Newark, NJ captured ALEX VARICE using stolen Bank-i credit card
ending in -8202 to withdraw $200. Bank-i credit card ending in -8202 belonged
to C.P., a resident of Linden, NJ, and ALEX VARICE was not authorized to use
this credit card.

                          Defendant ALLEN VARICE

      20.    On or about March 6, 2019, surveillance footage from a Bank-2
located in Fort Lee, NJ captured ALLEN VARICE with an unnamed male
depositing an altered cashier’s check into a third-party’s Bank-2 account ending
in -3711 for $16,367.11. On that same date and following this deposit, ALLEN
VARICE and others withdrew $16,361.16 from this account in the form of cash
and debit transactions.

      21.   On or about April 12, 2019, surveillance footage from a Bank-i ATM
located in Livingston, NJ captured ALLEN VARICE using stolen Bank-i credit
card ending in -4095 to withdraw $400. Bank-i credit card ending in -4095
belonged to B.S., a resident of Alameda, California, and ALLEN VARICE was not
authorized to use this credit card.

      22.   On or about June 19, 2019, surveillance footage from a Bank-i ATM
located in Livingston, NJ captured ALLEN VARICE using stolen Bank-i credit
card ending in -7850 to withdraw $200. Bank-i credit card ending in -7850
belonged to M.A., a resident of Vallejo, California, and ALLEN VARICE was not
authorized to use this credit card.

          Total Losses From The Conspiracy Calculated To Date

     23.   In total, the losses calculated to date from the Co-Conspirators’
scheme exceed $1.3 million.




                                      7
